Exhibit 10.20

 

Final Version (11 November 2009)    Private and Confidential

 

DATED    [                    ]

 

(1) LIPOXEN TECHNOLOGIES LTD

- and -

(2) PHARMASYNTHEZ ZAO

 

 

COLLABORATION, LICENCE AND

DEVELOPMENT AGREEMENT

 

 



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

THIS AGREEMENT is made the [    ] day of [            ] 2009

BETWEEN:

 

(1) Lipoxen Technologies Ltd, a Company registered under the laws of England
whose registered office is at Suite 303 Hamilton House, Mabledon Place, London
WCIH 9BB, England (“Lipoxen”); and

 

(2) Pharmasynthez Zao, a limited liability company incorporated under the laws
of Russian Federation, registration number P-15450.16, having its Registered
Office at s 188663, Leningradskaya oblast, Vsevologsky district, Capitolovo,
Experimental Factory RNZ “Applied Chemistry” (“Pharms”).

RECITALS:

 

(1) Lipoxen is a drug and vaccine delivery company and is dedicated to
innovative methods for the optimal delivery of therapeutics in the treatment and
prevention of disease.

 

(2) Lipoxen has two proprietary technologies, ImuXen and PolyXen, and has a
number of drug candidates in development.

 

(3) ImuXen is an advanced enabling technology that uses liposome-based
constructs to boost the effectiveness of DNA, protein and polysaccharide
vaccines.

 

(4) PolyXen involves the use of polysialic acid conjugation as a means to
improve the pharmacokinetics and pharmacodynamics of protein drugs.

 

(5) Pharms is engaged in the manufacture of pharmaceuticals and biotechnology
products and has developed certain protein and vaccine drug candidates. Pharms
owns or will exclusive rights to certain active compounds that may benefit from
the application of Lipoxen’s technology.

 

(6) Lipoxen and Pharms now wish to enter into a collaboration to develop certain
products combining Lipoxen’s technology and Pharms’ technology which, if
successful, will lead to clinical development of product candidates by Pharms in
the Pharms Territory (defined below) and by the parties jointly in the Joint
Territory (defined below), subject to and in accordance with the terms of this
Agreement.

IT IS AGREED as follows:

Definitions

In this Agreement, the following words shall have the following meanings:

 

“Actives”    means DNAse, Doxorubicin, Oxyntomodulin, MBP Epitope, HIV Antigen
and H1;

 

2



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“Affiliate”    in relation to a party, means any entity or person which
controls, is controlled by, or is under common control with that party. For the
purposes of this definition, “control” shall mean direct or indirect beneficial
ownership of 50% (or, outside a party’s home territory, such lesser percentage
as is the maximum, permitted level of foreign investment) or more of the share
capital, stock or other participating interest carrying the right to vote or to
distribution of profits of that entity or person, as the case may be; “Appointed
CRO”    means any contract research organisation appointed by either of the
parties to carry out the clinical trials in relation to the Products; “Appointed
CMO”    means the CMO appointed in accordance with clause 7.6 of this Agreement;
“Arising IPR”    means any and all Intellectual Property Rights arising from or
in relation to the work carried out by or on behalf of Pharms and/or Lipoxen in
relation to this Agreement, including any and all Intellectual Property Rights
relating to the Results and any and all data and results arising from the Pharms
Trials and the Clinical Trials; “Clinical Trials”    means the clinical trials
to be carried out by the parties in relation to the Products in the Joint
Territory in Stage 3; “Commencement Date”    means the date of this Agreement;
“Confidential Information”    means any and all data, results, know-how,
show-how, software, algorithms, trade secrets, plans, forecasts, analyses,
evaluations, research, technical information, business information, financial
information, business plans, strategies, customer lists, marketing plans, or
other information whether oral, in writing, in electronic form or in any other
form, and any physical items, compounds, components or other materials disclosed
before, on or after the date of this Agreement by one party (and/or its
Affiliates) to the other party (and/or its Affiliates) including, but not
limited to, the Lipoxen Know How and the Pharms Know How; “Development
Programme”    means the detailed programme for the collaboration for each
Product set out in Schedule 1 of this Agreement as modified from time to time by
the Programme Committee in accordance with clause 7.9.2 and otherwise in
accordance with the terms of this Agreement;

 

3



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“DNAse”    means deoxyribonuclease-1 protein as further described in Part 1 of
Schedule 2 of this Agreement; “Doxorubicin”    means doxorubicin as further
described in Part 2 of Schedule 2 of this Agreement; “EMEA”    means the
European Medicines Agency (formerly known as the European Agency for the
Evaluation of Medicinal Products) and/or any successor to it; “FDA”    means the
US Food and Drug Administration and/or any successor to it; “GMP”    means
current Good Manufacturing Practice as defined by regulations issued from time
to time by regulatory authorities, including EMEA and FDA; “H1”    means human
recombinant histone H1.3 as further described in Part 6 of Schedule 2 of this
Agreement; “HIV Antigen”    means the HIV GP120 based recombinant fusion protein
which is further described in Part 5 of Schedule 2 of this Agreement; “ImuXen
Know How”    means the any and all know how which is disclosed to Pharms
pursuant to this Agreement that relates to the inventions disclosed in the
ImuXen Patents; “ImuXen Patents”    means the patents and patent applications
set out in Schedule 3 of this Agreement, including any continuations,
continuations in part, extensions, reissues, divisions, and any patents,
supplementary protection certificates and similar rights that are based on or
derive priority from the foregoing; “ImuXen Products”    means Product D,
Product E and Product F; “ImuXen Technology”    means the advanced platform
vaccine delivery technology that employs novel liposome constructs to boost the
effectiveness of DNA, protein and polysaccharide vaccines that is described in
detail in the ImuXen Patents; “Intellectual Property Rights”    means
inventions, patents, any extensions of the exclusivity granted in connection
with patents, petty patents, utility models, applications for any of the
foregoing (including, but not limited to, continuations, continuations-in-part
and divisional applications), the right to apply for any of the foregoing,
database rights, rights in data and know-how, trade secrets and confidential
information and all other forms of intellectual property rights having
equivalent or similar effect to any of the foregoing which may exist anywhere in
the world; “Joint Arising IPR”    means the Arising IPR which is owned jointly
by Lipoxen and Pharms pursuant to clause 8.3;

 

4



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“Joint Territory”    means the world, excluding the Pharms Territory; “Joint
Products”    means Products that are not Lipoxen Products; “Know How Transfer
Time”    means the time of two scientist each working for ten (10) working days;
“Licensee”    means a third party to which Lipoxen has granted a licence to
exploit a Product in the Joint Territory; “Liposomal HIV Antigen”    means
liposomal vehicles containing HIV Antigen; “Liposomal H1”    means liposomal
vehicles containing H1; “Liposomal MBP Epitopes”    means liposomal vehicles
containing MBP Epitopes; “Lipoxen Arising IPR”    means any and all Arising IPR
which is owned by Lipoxen pursuant to clause 8.2 of this Agreement; “Lipoxen
Know How”    means the ImuXen Know How and the PolyXen Know How; “Lipoxen
Patents”    means the ImuXen Patents and PolyXen Patents; “Lipoxen Products”   
means any of the Products which fall within the scope of clause 5.3; “Lipoxen
Technology”    means the ImuXen Technology, the PolyXen Technology and the PSA
IP; “MBP Epitopes”    means the oligopeptides representing immunogenic epitopes
of myelin basic protein which are described in Part 4 of Schedule 2 of this
Agreement; “Oxyntomodulin”    means human recombinant Oxyntomodulin as further
described in Part 3 of Schedule 2 of this Agreement; “Pharms Active Components”
   means the aspects of the Products which are owned by or licensed to Pharms,
as set out in Schedule 4 of this Agreement; “Pharms Arising IPR”    means any
and all Arising IPR which is owned by Pharms pursuant to clause 8.1 of this
Agreement; “Pharms Background IP”    means and any all Intellectual Property
Rights owned by or licensed to Pharms that relate to the Products including (to
the extent they do not form part of the Joint Arising IPR), but not limited to,
any and all Intellectual Property Rights relating to:    (1)    (a) any methods
or processes used by Pharms to manufacture the Products, the Actives and/or the
Pharms Active Components; and    (2)    (b) the components of the Products,
including the Actives, the Pharms Active Components;

 

5



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“Pharms Know How”    means any and all know how which is disclosed to Lipoxen
pursuant to this Agreement that relates to the Pharms Background IP;    ;
“Pharms Territory”    means Russian Federation; “Pharms Trials”    means the
clinical trials to be carried out by Pharms in the Pharms Territory in relation
to the Products in Stage 2 as set out in Schedule 5; “PolyXen Know How”    means
the any and all know how which is disclosed to Pharms pursuant to this Agreement
that relates to the inventions disclosed in the PolyXen Patents; “PolyXen
Patents”    means the patents and patent applications set out in Schedule 6 of
this Agreement, including any continuations, continuations in part, extensions,
reissues, divisions, and any patents, supplementary protection certificates and
similar rights that are based on or derive priority from the foregoing; “PolyXen
Products”    means Product A, Product B and Product C; “PolyXen Technology”   
means the multifaceted platform technology that employs PSA to prolong the
active life and improve the pharmacokinetics of therapeutic proteins and
peptides, as well as conventional drugs, that is described in detail in the
PolyXen Patents; “Products”    means Product A, Product B, Product C, Product D,
Product E and Product F; “Product A”    means a pharmaceutical preparation for
the prevention and/or treatment of cystic fibrosis in humans containing PSA
DNAse; “Product B”    means a pharmaceutical preparation for the prevention
and/or treatment of acute myeloid leukemia and/or non-Hodgkin lymphoma in humans
containing PSA Doxorubicin; “Product C”    means a pharmaceutical preparation
for the prevention and/or treatment of type 2 diabetes in humans containing PSA
Oxyntomodulin; “Product D”    means a Vaccine for the prevention and/or
treatment of secondary progressive multiple sclerosis in humans which is
comprised of Liposomal MBP Epitopes;

 

6



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“Product E”    means a Vaccine for the prevention and/or treatment of HIV in
humans which is comprised of Liposomal HIV Antigen; “Product F”    means a
Vaccine for the prevention and/or treatment of non-hodgkin lymphoma in humans
which is comprised of Liposomal H1; “Programme Committee”    means a committee
formed and operating in accordance with clause 8 of this Agreement; “PSA”   
means any polymer containing two or more sialic acid residues, including the
natural polymer polysialic acid, the chemical formula for which is set out in
Schedule 7; “PSA Doxorubicin”    means a conjugate of PSA and Doxorubicin
forming a mono-PSA/multi-Doxorubicin conjugate; “PSA DNAse”    means a conjugate
of PSA and DNAse; “PSA IP”    means any and all Intellectual Property Rights
owned by or licensed to Lipoxen relating to the manufacture of PSA; “PSA
Oxyntomodulin”    means a conjugate of PSA and Oxyntomodulin; “Quarter”    means
the quarterly periods ending 31 March, 30 June, 30 September and 31 December;
“Results”    means the results of the Development Programme; “Specifications”   
means the specifications for the Products to be determined by the Programme
Committee in accordance with clause 7.9.1 of this Agreement; “Stage 1”    means
stage 1 of the collaboration which will involve optimisation of the Products
through application of the PolyXen Technology and the ImuXen Technology as
further described in Part 1 of the Development Programme for each Product;
“Stage 2”    means stage 2 of the collaboration which will involve testing of
the Products in the Pharms Trials in the Territory to achieve clinical proof of
principal for the Products, as further described in Part 2 of the Development
Programme for each Product; “Stage 2 Expiry Date”    means in relation to a
Product the date upon which the Pharms Trial relating to the relevant Product
has been completed;

 

7



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“Stage 3”    means full-scale pharmaceutical and clinical development of the
Products under EMEA/FDA regulations, to be determined by the Programme Committee
in accordance with clause 7.9.2 in relation to the Joint Products or by Lipoxen
in relation to the Lipoxen Products; “Stage 1 Costs”    means any and all costs
and expenses incurred by Lipoxen and/or Pharms in relation to Stage 1; “Stage 2
Costs”    means any and all costs and expenses incurred by Lipoxen and/or Pharms
in relation to Stage 2; “Stage 3 Costs”    means any and all costs and expenses
properly and reasonably incurred by Lipoxen and/or Pharms in relation to Stage
3; “Success Criteria”    means the criteria to be determined by the Programme
Committee for each of the Products which the relevant Product must meet prior to
entering Stage 2 and/or Stage 3, as described in clause 7.9.1 of this Agreement;
“Third Party IP Rights”    means Third Party IP Rights as defined in clause
8.12; “Timetable”    means the timetable for the Development Programme set out
in Schedule 1 of this Agreement; “Vaccine”    means preparations of antigenic
substances that are administered for the purpose of inducing in the recipient a
specific and active immunity against the infective agent or toxin produced by
it; and. “Valid Claim”    means a claim of a patent or patent application that
has not expired or been held invalid or unenforceable by a decision of a patent
office or court of competent jurisdiction, which decision (a) it is not possible
to appeal or, (b) is not the subject of an appeal within the prescribed time
limits.

 

2. Doxorubicin

 

  2.1 Subject to clause 2.1, the parties agree that Doxorubicin and Product B
shall be excluded entirely from the scope of this Agreement until such time that
Lipoxen notifies Pharms in writing that Lipoxen is free and able to grant rights
to Pharms in relation to Doxorubicin and Product B.

 

  2.2 Clause 8.3 of this Agreement shall be binding on Pharms from the
Commencement Date in so far as it relates to Doxorubicin, Product B and/or
Active Pharms Components relating to Doxorubicin and/or Product B.

 

  2.3 On receipt of the notice referred to in clause 2.1 by Pharms, Doxorubicin
and Product B shall automatically be deemed to fall under the scope of this
Agreement without any further action by either of the parties.

 

8



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

3 Stage 1: Candidate Optimisation

 

  3.1 Lipoxen and Pharms shall collaborate to fulfill the objectives of Stage 1.

 

  3.2 Each party shall use its reasonable endeavours to fulfill the obligations
allocated to it in Stage 1 in accordance with the Timetable.

 

  3.3 The parties acknowledge that in Stage 1, Lipoxen’s obligations are limited
to a transfer of know how from Lipoxen to Pharms to enable Pharms to carry out
its obligations under Stage 1. In order to fulfill the transfer of know how,
unless Lipoxen agrees otherwise in writing, Lipoxen shall not be obliged to
provide more than the Know How Transfer Time. The transfer of know how shall
take place, unless the parties agree otherwise in writing, by telephone calls
and/or at Lipoxen’s premises in England.

 

  3.4 Pharms shall promptly provide Lipoxen with any and all Actives reasonably
required by Lipoxen to carry out its obligations under Stage 1.

 

  3.5 Unless Pharms and Lipoxen agree otherwise, a Product shall not become part
of Stage 2 unless it meets the Success Criteria. The Success Criteria, and
whether a Product meets the Success Criteria, shall be determined by the
Programme Committee in accordance with clause 7.9.1, together with a
specification for each of the Products to enter Stage 2.

 

  3.6 The parties agree that during Stage 1 Pharms shall prepare and submit
applications in relation to each of the Products in the EU and US for orphan
drug status. The parties agree that the applications shall be made in the name
of Lipoxen.

 

4. Stage 2: Clinical Trials in Pharms Territory

 

  4.1 Pharms shall conduct the Pharms Trials in the Pharms Territory in
accordance with the Timetable, the Development Programme and the Specification.
Pharms shall be entitled to manage the Pharms Trials through its in-house
regulatory department or via an Appointed CRO.

 

9



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  4.2 Without prejudice to the generality of clause 4.1, Pharms shall:-

4.2.1 submit the CTA (Clinical Trials Application) to the regulatory authorities
in the Pharms Territory for permission to conduct the Pharms Trials in relation
to each of the Products on or before the dates set out in Schedule 8 of this
Agreement; and

4.2.2 commence the Pharms Trials within 6 (six) calendar months of receiving
permission form the regulatory authorities in the Pharms Territory to conduct
the relevant Pharms Trial.

 

  4.3 PHARMS shall be responsible for all costs and expenses for conducting the
Pharms Trials, including the costs and expenses of any Appointed CRO which
Pharms may appoint.

 

  4.4 Pharms shall keep Lipoxen fully informed of all decisions it makes and all
plans it has to conduct the Pharms Trials. Pharms shall comply with all
instructions provided by Lipoxen in relation to conduct of the Pharms Trials
which are reasonably required to ensure that the Pharms Trials are conducted in
accordance with all applicable US and European Union laws, regulations, codes of
practice, principles and guidelines, including EMEA and FDA requirements.

 

  4.5 PHARMS shall enter into a written agreement with any Appointed CRO which
shall contain all the terms normally found in such an agreement and which
shall:-

 

  4.5.1 provide that all Intellectual Property Rights generated pursuant to the
Pharms Trials shall be owned either by Lipoxen and/or Pharms and/or jointly by
the parties in accordance with the terms of this Agreement;

 

  4.5.2 enable Pharms to comply with its obligations under this Agreement; and

 

  4.5.3 be capable of assignment to Lipoxen, without the prior consent of the
Appointed CRO, if this Agreement expires or is terminated by either of the
parties.

 

  4.6 Pharms undertakes that:-

4.6.1 the conduct of the Pharms Trials for the Products shall at all times
comply with all the advice and instructions received from Lipoxen;

 

  4.6.2 all relevant data obtained from the Pharms Trials shall be made
available to Lipoxen for the purposes of conducting further clinical trials
and/or seeking marketing authorisations in the Joint Territory; and

 

  4.6.3

it will not knowingly conduct, or permit the Appointed CRO to conduct, a Pharms
Trial in a manner that is inconsistent with

 

10



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  US and European Union laws, regulations, codes of practice, principles and
guidelines, including EMEA and FDA requirements.

 

  4.7 Pharms shall obtain the prior written approval of the Programme Committee
of any and all protocols to be used in the Pharms Trials and shall comply with
all reasonable instructions of the Programme Committee in relation to such
protocols.

 

5 Stage 3: Clinical Development

 

  5.1 The Programme Committee shall promptly review the results of the Pharms
Trials and shall decide which, if any, Products have met the Success Criteria
and which shall therefore move into Stage 3.

 

  5.2 Subject to clause 5.3, the Programme Committee shall decide the strategy
and responsibilities of the parties for full-scale pharmaceutical and clinical
development of the Products in the Joint Territory in Stage 3 but the parties
agree that the principles set out in this clause 5 shall be adopted.

 

  5.3 Lipoxen shall be entitled to serve written notice on Pharms at any time
after the Stage 2 Expiry Date in relation to a Product, specifying that Lipoxen
intends, subject to the revenue sharing provisions set out in Schedule 10, to
develop the relevant Product alone in the Joint Territories. Such notice shall
only be effective in relation to a Product if at the time the notice is served,
Pharms does not own or have licensed exclusively to it any material Intellectual
Property Right relating to the Active of the relevant Product. If the notice
referred to in this clause is effective, Lipoxen shall have the exclusive right,
entirely at its own cost, to develop, distribute, manufacture, supply and sell
the relevant Product in the Joint Territory without reference to Pharms and/or
the Development Committee and the Product shall be deemed to be a Lipoxen
Product.

 

  5.4 Pharms will have exclusive rights and responsibility entirely at its own
cost to develop, distribute and sell the Products in the Pharms Territory in
accordance with the licence granted in clause 9 of this Agreement. Lipoxen shall
not have any responsibility to carry out any research and/or development in the
Pharms Territory.

 

  5.5 Subject to clause 5.6, Lipoxen shall be responsible pursuant to
instructions from the Programme Committee for:-

 

  5.5.1

any and all applications for marketing authorisations to be made to the
regulatory authorities, including EMEA and

 

11



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  FDA, in the Joint Territory in respect of the Products, which applications for
the avoidance of doubt, shall be made in the name of Lipoxen;

 

  5.5.2 any and all exploitation of the Products in the Joint Territory
including, without limitation, negotiations with third parties and the
determination of licensing arrangements with third parties for exploitation of
the Products.

 

  5.6 Lipoxen shall keep PHARMS fully informed on all developments relating to
the exploitation of the Products and shall promptly provide a copy to PHARMS of
any agreement entered into between Lipoxen and/or its Affiliates and a Licensee.

 

6. Manufacture

 

  6.1 Pharms shall manufacture sufficient quantities of the Products meeting the
Specifications for use in Stage 1 and Stage 2, at all times in accordance with
the Timetable and the Development Programme.

 

  6.2 Pharms shall be responsible for sourcing any and all PSA required by
Pharms to manufacture the Products for use in Stage 2. If Pharms is unable to
obtain a supply of PSA on reasonable commercial terms from a third party
manufacturer it shall notify Lipoxen in writing and Lipoxen shall grant Pharms a
right to use any PSA IP in the possession and control of Lipoxen at the date of
the notice on reasonable commercial terms to be agreed between the parties.

 

  6.3 Pharms warrants that it shall at all times comply with all laws
regulations, codes of practice, principles and guidelines applicable to the
manufacturing of the Actives and/or the Products in the Pharms Territory,
including all relevant regulatory requirements in the Pharms relating to the
manufacture of chemical and biological medicines and the administration of such
medicines to humans. Prior to commencing any Pharms Trials in relation to the
Products, Pharms shall provide evidence to Lipoxen that it has complied with
this clause 6.3.

 

  6.4 During Stage 1 and Stage 2, Pharms shall from time to time at the request
of Lipoxen provide samples of the Products free of charge to Lipoxen for use by
Lipoxen in research and development for commercial purposes.

 

  6.5 Prior to commencing the Pharms Trials, PHARMS shall demonstrate to the
satisfaction of Lipoxen that it is able to manufacture samples of the Products
meeting the Specifications.

 

12



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  6.6 On or before the commencement of Stage 3 the parties shall jointly seek
and appoint a contract manufacturing organisation to manufacture the Products to
GMP to be used in the Joint Territory in Stage 3 (the “Appointed CMO”). The
parties agree that the costs of the Appointed CMO shall be a Stage 3 Cost.

 

  6.7 At the request of Lipoxen, Pharms shall transfer the Pharms Background IP
to the Appointed CMO in accordance with clause 8.11.

 

7 Conduct, Reporting and Decision Making

Conduct

 

  7.1 Each of Pharms and Lipoxen shall perform its obligations under this
Agreement:-

 

  7.1.1 in accordance with the Development Programme;

 

  7.1.2 to the best of its ability in a professional manner consistent with
industry standards;

 

  7.1.3 in accordance with the standard of care customarily observed with regard
to such activities;

 

  7.1.4 in a timely manner and in accordance with the Timetable;

 

  7.1.5 in accordance with all reasonable instructions received from the other
party;

 

  7.1.6 in compliance with all applicable laws, rules and regulations, including
without limitation, where applicable, GMP, current good clinical or laboratory
practices and good clinical practice.

Reporting

 

  7.2 Pharms and Lipoxen shall, and Pharms shall procure that the Appointed CRO
shall, during the term of this Agreement :-

 

  7.2.1 keep detailed written records of its progress with the Development
Programme and, at the request of the other party, promptly provide the other
party with access to and/or copies of such records;

 

  7.2.2 supply to the other party at least once every six weeks with an interim
report describing the progress of the Development Programme including, without
limitation, details of all material Arising IPR which has been made or which has
come to its attention and containing recommendations regarding the future
progress of the Development Programme;

 

13



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  7.2.3 notwithstanding clause 7.2.2 above, keep the other parties fully
informed of the progress of the Development Programme and of all Arising IPR;

 

  7.2.4 immediately notify the other parties in writing if there is an
unexpected technical or scientific problem which may make it difficult or
impossible to achieve or is likely to cause a material delay to the Development
Programme, including any adverse events arising pursuant to the Pharms Trials.

 

  7.3 Pharms will allow, and/or will procure that the Appointed CRO will allow,
Lipoxen and/or its employees to:-

 

  7.3.1 visit Pharms’ facilities and/or the Appointed CRO’s facilities; and

 

  7.3.2 review Pharms’ and/or the Appointed CRO’s records at reasonable times
and with reasonable frequency during normal business hours to:-

 

  (a) verify compliance by Pharms and/or the Appointed CRO with the terms of
this Agreement; and/or

 

  (b) observe the progress of the Development Programme.

 

  7.4 Pharms shall, or shall procure that the Appointed CRO shall, update the
Programme Committee on the progress of the Pharms Trials on a monthly basis via
a telephone conference call with the Programme Committee.

Programme Committee

 

  7.5 The parties shall establish a Programme Committee consisting of four
individuals, comprising two representatives of Pharms and two representatives of
Lipoxen. The initial representatives of each of Lipoxen and Pharms are
identified in Schedule 9. The expenses of the Pharms representatives shall be
borne by Pharms and the expenses of the Lipoxen representatives shall be borne
by Lipoxen.

 

  7.6 Lipoxen and Pharms may from time to time change its representatives on the
Programme Committee by notifying the other parties in writing in advance. The
replacement shall be suitably qualified and capable of fulfilling the
responsibilities of a member of the Programme Committee under this agreement.

 

  7.7 Lipoxen shall be entitled to appoint one of its representatives on the
Programme Committee as the chair person of the Programme Committee.

 

  7.8

The Programme Committee will be responsible for the overall management of the
Development Programme and shall meet at

 

14



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  least once every month either in person or through teleconference or in any
other mode to discuss the progress of the Development Programme.

 

  7.9 The Programme Committee shall:-

 

  7.9.1 on or promptly after the Commencement Date, meet and agree the
Specifications and Success Criteria for the Products;

 

  7.9.2 during Stage 2 meet and agree an extension to the Development Programme
to address the development of the Products which are not Lipoxen Products in
Stage 3; and

 

  7.9.3 at the relevant time during the Development Programme determine whether
the Products meet the Success Criteria.

 

  7.10 All material decisions of the Programme Committee shall be recorded in
writing.

 

  7.11 The parties shall agree mutually when to conduct the monthly meetings of
the Programme Committee. In addition and/or if the parties cannot agree a date
for the monthly meetings, each party shall be entitled to convene a meeting of
the Programme Committee on giving not less than one calendar months’ written
notice to the other party.

 

  7.12 The parties agree that:-

 

  7.12.1 meetings of the Programme Committee may occur by telephone conference
call;

 

  7.12.2 the quorum for a meeting of the Programme Committee shall be two
representatives of each party;

 

  7.12.3 no valid meeting of the Programme Committee may be held unless a quorum
is present and the parties have agreed the date of the meeting in writing or all
parties have received not less than one calendar months written notice of the
meeting (or such shorter notice period as the parties shall previously agree in
writing);

 

  7.12.4 each person present at a meeting of the Programme Committee shall have
a single vote; and

 

  7.12.5 the chair person of the Programme Committee shall have the casting vote
in relation to any decisions to be made by the Programme Committee.

 

  7.13 For the avoidance of doubt, other than as set out in clause 7.9, the
Programme Committee shall not have the authority to amend the Development
Programme, the Timetable or the terms of this Agreement.

 

15



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

8 Intellectual Property Rights

 

  8.1 Provided Pharms is not in breach of clause 8.6 in relation to the relevant
Pharms Active Component, any and all Arising IPR that relates specifically to
the Pharms Active Components shall belong to Pharms.

 

  8.2 Any and all Arising IPR that relates specifically to the Lipoxen
Technology shall belong to Lipoxen.

 

  8.3 Any Arising IPR that is not owned by Pharms or Lipoxen pursuant to clauses
8.1 and 8.2 shall be owned jointly by the Lipoxen and Pharms. Subject to clauses
8.4 and 8.5, and the parties’ respective rights to use the Joint Arising IPR
pursuant to clauses 8.6 and 8.7, the parties shall collaborate to agree the
appropriate method for the protection, development and exploitation of the Joint
Arising IPR.

 

  8.4 Lipoxen shall have sole conduct and control of any and all patent
applications made in respect of the Joint Arising IPR. The cost of any such
patent applications (and the cost of maintaining any patents granted in respect
thereof) shall be shared jointly by Lipoxen and Pharms.

 

  8.5 Lipoxen shall consult regularly with Pharms in relation to the patents and
patent applications referred to in clause 8.4 and shall comply with all
reasonable suggestions made by Pharms in relation to the prosecution of such
patent applications. PHARMS shall provide Lipoxen with all assistance reasonably
required by Lipoxen in relation to the prosecution and maintenance of the
patents and patent applications referred to in clause 8.4.

Pharms Active Components

 

  8.6 Pharms undertakes to Lipoxen that Pharms:

8.6.1 owns or has the exclusive, world wide right to use (with the right to
grant sub-licenses) the Pharms Active Components; and/or

 

  8.6.2 it will acquire the rights referred to in clause 8.6.1 prior to the
expiry of Stage 2 or by 31 December 2010 (whichever is earlier) on terms that
are reasonably acceptable to Lipoxen.

 

16



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  8.7 As and when requested to do so by Lipoxen, Pharms shall provide written
evidence to Lipoxen that Pharms is not in breach of the terms of clause 8.6.

 

  8.8 Lipoxen shall have the right at any time to terminate this Agreement on a
Product by Product basis with immediate effect on written notice to Pharms if
Pharms is in breach of clause 8.6 and/or 8.7 of this Agreement in relation to
any Pharms Active Component that relates to the relevant Product.

Licence to Lipoxen

 

  8.9 Pharms grants to Lipoxen and its Affiliates an exclusive licence, with the
right to grant sub-licences, in the Joint Territory to research, develop, make,
have made, market, supply, sell and distribute Products using:-

 

  8.9.1 the Pharms Background IPR;

 

  8.9.2 the Pharms Know How;

 

  8.9.3 the Joint Arising IPR; and

 

  8.9.4 the Pharms Arising IPR.

 

  8.10 Pharms shall, at the request of Lipoxen, supply to Lipoxen any cell lines
used by Pharms in the development and/or manufacture of the Products and the
licence set out in clause 8.9 shall, for the avoidance of doubt, include the
right to use any such cell lines.

 

  8.11 At Lipoxen’s request, Pharms will disclose and/or transfer to Lipoxen,
its Licensee and/or the Appointed CRO, using a method of know how transfer
reasonably acceptable to Lipoxen, all information and materials (including
samples of the cell lines referred to in clause 8.10) that are reasonably
required to enable Lipoxen to exploit the licence granted under clause 8.9.

Third Party Intellectual Property Rights

 

  8.12 Each party shall immediately notify the other party in writing if it
becomes aware of any third party Intellectual Property Rights relating to any of
the Products (“Third Party IP Rights”).

 

  8.13 The parties shall co-operate to evaluate the strength and validity of any
Third Party IP Rights and the Programme Committee shall decide how to address
the Third Party IP Rights.

 

  8.14 If the Programme Committee decides to challenge or take a licence of the
Third Party IP Rights, Lipoxen shall be responsible, at the joint cost of the
parties, for any action recommended by the Programme Committee.

 

17



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  8.15 Either party may terminate this Agreement on 30 (thirty) days written
notice to the other party in relation to a particular Product if, in its
reasonable opinion, a Third Party IP Right exists which would have a material
effect on the research and/or development of the relevant Product.

 

  8.16 For the avoidance of doubt, any and all costs and/or expenses reasonably
and properly incurred by the parties in relation to a Third Party IP Right,
including any licence fees and/or costs of evaluating and challenging a Third
Party IP Right, shall be deemed to be a Stage 3 Cost.

 

9. Grant of Rights to Pharms

PolyXen Licence

 

  9.1 Subject to clause 2, Lipoxen hereby grants to Pharms, subject to the
provisions of this Agreement, an exclusive licence to use the PolyXen Patents
and the PolyXen Know How in the Pharms Territory to research, develop,
manufacture, have manufactured, use, sell, supply and otherwise exploit the
PolyXen Products. This licence shall include any and all Lipoxen Arising IPR and
Joint Arising IPR to the extent it relates to the PolyXen Technology.

 

  9.2 The licence granted pursuant to Clause 9.1 shall expire on the later of
the following dates:

 

  9.2.1 the date upon which no Valid Claim of the PolyXen Patents exists in the
Pharms Territory; or

 

  9.2.2 fifteen (15) years from the Commencement Date.

ImuXen Licence

 

  9.3 Subject to clause 2, Lipoxen hereby grants to Pharms, subject to the
provisions of this Agreement, an exclusive licence to use the ImuXen Patents and
the ImuXen Know How in the Pharms Territory to research, develop, manufacture,
have manufactured, use, sell, supply and otherwise exploit ImuXen Products. This
licence shall include any and all Lipoxen Arising IPR and Joint Arising IPR to
the extent it relates to the ImuXen Technology.

 

  9.4 The licence granted pursuant to Clause 9.3 shall expire on the later of
the following dates:

 

  9.4.1 the date upon which no Valid Claim of the ImuXen Patents exists in the
Pharms Territory; or

 

  9.4.2 fifteen (15) years from the Commencement Date.

 

18



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Sub-licensing

 

  9.5 Pharms shall not be entitled to sub-licence and/or sub-contract its
granted rights under this Agreement to any person without the prior written
consent of Lipoxen.

No Other License

 

  9.6 It is acknowledged and agreed that no licence is granted by Lipoxen to
Pharms other than the licences expressly granted by the provisions of this
Clause 9. Without prejudice to the generality of the foregoing, Lipoxen reserves
all rights under the Lipoxen Patents and the Lipoxen Know How:-

 

  9.6.1 in relation to any products which are not Products; and

 

  9.6.2 outside the Pharms Territory.

Quality

 

  9.7 Pharms shall ensure that all of the Products sold of supplied by it are of
satisfactory quality and comply with all applicable laws and regulations in each
part of the Pharms Territory.

 

10. Costs

 

  10.1 Subject to Clause 10.2, Lipoxen and Pharms shall each be entirely
responsible for their own Stage 1 Costs which they incur.

 

  10.2 If Lipoxen agrees to provide more than the Know How Transfer Time,
Lipoxen shall be entitled to charge Pharms for any additional time provided by
Lipoxen at a rate of US$1000 (one thousand US dollars) per working day per
scientist.

 

  10.3 Pharms shall be entirely responsible for all of the Stage 2 Costs.

 

  10.4 Subject to Clause 10.5, Lipoxen and Pharms shall share equally the Stage
3 Costs.

 

  10.5 A cost and/or expense shall not be deemed to be properly incurred by a
party if it exceeds £5,000 (five thousand pounds sterling) and a party has not
obtained the prior written consent of the Program Committee to the relevant cost
or expense.

 

19



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  10.6 In relation to the costs that are to be shared equally, Lipoxen and
Pharms shall carry out a reconciliation at the end of each Quarter as follows:-

 

  10.6.1 within 10 working days of the end of the Quarter, Pharms and Lipoxen
will submit an invoice to the other party setting out details of the costs it
incurred in the previous Quarter in relation to this Agreement which if incurred
in a currency other than US dollars shall be converted to US dollars using the
open middle market spot rate of exchange in London as published in the Financial
Times on the last day of the relevant Quarter;

 

  10.6.2 provided the costs shown on the relevant invoice are reasonable and
have been properly incurred, the party with the lower invoice shall pay half of
the balance of the other party’s invoice within 30 working days of the date of
the other party’s invoice.

 

11. Records and Auditing

 

  11.1 Lipoxen and Pharms shall during the term of this Agreement and for a
period of five (5) years thereafter, keep at their normal place of business
detailed and up-to-date records and accounts showing:-

 

  11.1.1 any and all costs and expenses it has incurred in relation to the
Development Programme; and

 

  11.1.2 the quantity, description, and value of Products sold by it, on a
country-by-country basis, and being sufficient to ascertain the payments due
under this Agreement.

 

  11.2 Each of the parties shall make its records and accounts available, on
reasonable notice, for inspection during business hours by an independent
chartered accountant nominated by the other party for the purpose of verifying
the accuracy of any statement or report provided under this Agreement and any
payments due under this Agreement. The accountant shall be required to keep
confidential all information learnt during any such inspection, and to disclose
to the inspecting party only such details as may be necessary to report on the
accuracy of the statement, report or payment. The inspecting party shall be
responsible for the accountant’s charges unless the accountant certifies that
there is an inaccuracy of more than 5% (five per cent) in any statement or
payment, in which case the party being inspected shall pay the accountant’s
charges in respect of that inspection.

 

12 Revenue Sharing

 

  12.1 The parties agree that the revenues from the Products shall be shared by
the parties as set out in Schedule 10.

 

20



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

13 Payment Terms

 

  13.1 All sums due under this Agreement:

 

  13.1.1 are exclusive of Value Added Tax or any other sales tax or duties,
which if and where applicable will be paid by the payor to the payee in addition
to any sum in respect of which they are calculated;

 

  13.1.2 shall be paid in US dollars to the credit of the payee’s bank account,
details of which shall be notified to the payor as and when necessary;

 

  13.1.3 shall be made without deduction of income tax or other taxes charges or
duties that may be imposed, except insofar as the payor is required to deduct
the same to comply with applicable laws. The parties shall co-operate and take
all steps reasonably and lawfully available to them, at the expense of the
payee, to avoid deducting such taxes and to obtain double taxation relief. If
the payor is required to make any such deduction it shall provide the payee with
such certificates or other documents as it can reasonably obtain to enable the
payee to obtain appropriate relief from double taxation of the payment in
question; and

 

  13.1.4 shall be made by the due date, failing which the payee may charge
interest on any outstanding amount calculated on a monthly basis at a rate
equivalent to 5% above the London Inter-Bank Offer Rate (6 months).

 

  13.2 If either party is obliged pursuant to a government order or otherwise to
withhold payment of any sum due under this Agreement to the other party, the
payor shall use its best endeavours to release the payment to the other party.
If the payment has not been released within 30 (thirty) days of its due date for
payment, the payee shall be entitled to deduct the payment from any sums to the
payor from the payee pursuant to this Agreement.

 

  13.3 The parties agree that each party shall be responsible for paying any
taxes arising pursuant to or in relation to this Agreement for which the party
is primarily liable.

 

  13.4 The parties agree that they will use their best endeavours to collaborate
to establish a corporate structure for the licensing of the Products and for the
receipt of any revenues that is tax efficient for the parties.

 

21



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

14 Liability

14.1 Pharms shall be responsible for all risks and liability arising from or in
relation to the Pharms Trials and/or Pharms’ development, sale and/or supply of
Products in the Pharms Territory. Pharms shall maintain appropriate insurance to
cover any such liability.

 

  14.2 Pharms shall, if requested to do so by Lipoxen, provide evidence to
Lipoxen that it has complied with the terms of this clause 14.1. Pharms shall
indemnify and shall keep Lipoxen indemnified against any and all liability,
damages, claims, proceedings and expenses (including, but not limited to, legal
expenses and expert’s fees) arising out of or in connection with the Pharms
Trials and/or Pharms’ development, sale and/or supply of Products in the Pharms
Territory provided that Pharms shall not be liable under this clause 14.2 for
any and all liability, damages, claims, proceedings and expenses (including but
not limited to, legal expenses and expert’s fees) that arise directly as a
result of express instructions received from Lipoxen in relation to conduct of
the Pharms Trials.

 

  14.3 The parties shall be jointly responsible for all risks and liability
arising from or in relation to the Clinical Trials and/or the development, sale
and/or supply of the Joint Products in the Joint Territory. The parties shall
maintain appropriate insurance to cover any such liability.

 

  14.4 Each party shall indemnify the other and keep the other indemnified
against half of any and all liability, damages, claims, proceedings and expenses
(including, but not limited to, legal expenses and expert’s fees) arising out of
or in connection with the Clinical Trials and/or the development, sale and/or
supply of Joint Products in the Joint Territory provided that neither party
shall be liable under this clause 14.4 for any and all liability, damages,
claims, proceedings and expenses (including but not limited to, legal expenses
and expert’s fees) that arise as a result of a breach of this Agreement by the
other party

 

15 Confidentiality and Publication

 

  15.1 Each party (the “Receiving Party”) undertakes:-

 

  15.1.1 to maintain as secret and confidential all Confidential Information
obtained directly or indirectly from the other party (“Disclosing Party”) in the
course of or in anticipation of this Agreement;

 

  15.1.2 to use and disclose the Confidential Information of the other party
only for the purposes of this Agreement and/or in so far as such use and/or
disclosure is reasonably required to enable the party to exploit its rights
under this Agreement;

 

22



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  15.1.3 to disclose the Confidential Information of the other party only to
those of its employees, contractors, and sub-licensees to whom and to the extent
that such disclosure is reasonably necessary for the purposes of exploiting its
rights and complying with its obligations under this Agreement;

 

  15.1.4 to comply with the obligations of this clause 15 for so long as it has
knowledge of any Confidential Information received or derived from the other
party which period shall, for the avoidance of doubt, survive termination or
expiry of this Agreement.

 

  15.2 The provisions of clause 15.1 shall not apply to Confidential Information
which the Receiving Party can prove:-

 

  15.2.1 was, prior to its receipt by the Receiving Party from the Disclosing
Party, in the possession of the Receiving Party and at its free disposal;

 

  15.2.2 is subsequently disclosed to the Receiving Party without any
obligations of confidence by a third party who has not derived it directly or
indirectly from the Disclosing Party;

 

  15.2.3 is or becomes generally available to the public through no act or
default of the Receiving Party or its agents, employees, Affiliates or
sub-licensees;

 

  15.2.4 the Receiving Party is required to disclose to the courts of any
competent jurisdiction, or to any government regulatory agency or financial
authority, provided that the Receiving Party shall:-

 

  (a) inform the Disclosing Party as soon as is reasonably practicable of its
obligation to disclose such information; and

 

  (b) at the Disclosing Party’s request seek to persuade the court, agency or
authority to have such information treated in a confidential manner, where this
is possible under the court, agency or authority’s procedures.

 

  15.3 The Receiving Party shall procure that all of its employees, contractors
who have access to any of the Disclosing Party’s Confidential Information, shall
be made aware of and subject to these obligations and shall have entered into
written undertakings of confidentiality at least as restrictive as those set out
in this Clause 15.

 

  15.4 The parties agree that any publications relating to the Results shall be
approved in advance by the Development Committee. Any publications shall
acknowledge both parties appropriately, and Lipoxen shall have the first right
to submit any paper for publication.

 

23



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

16. Duration and Termination

 

  16.1 This Agreement shall commence on the Commencement Date and shall continue
until terminated in accordance with its terms.

 

  16.2 Without prejudice to any other right or remedy any party may terminate
this Agreement by notice in writing to the other Party (“Other Party”), such
notice to take effect as specified in the notice:-

 

  16.2.1 if the Other Party is in material breach of this Agreement and, in the
case of a breach capable of remedy, the breach is not remedied within 90
(ninety) days of the Other Party receiving notice specifying the breach and
requiring its remedy; and/or

 

  16.2.2 if (A) the Other Party becomes insolvent or unable to pay its debts as
and when they become due, or (B) an order is made or a resolution is passed for
the winding up of Other Party (other than voluntarily for the purpose of solvent
amalgamation or reconstruction), or (C) a liquidator, administrator,
administrative receiver, receiver, or trustee is appointed in respect of the
whole or any part of the Other Party’s assets or business, or (D) the Other
Party makes any composition with its creditors, or (E) the Other Party ceases to
continue its business, or (F) as a result of debt and/or maladministration the
Other Party takes or suffers any similar or analogous action in any
jurisdiction.

 

  16.3 If Pharms is in breach of clauses 4.2.1 or 4.2.2 of this Agreement in
relation to one or more Products then Lipoxen shall be entitled to terminate
this Agreement in relation just to the Product or Products to which the breach
relates with immediate effect by notice in writing to Pharms.

 

  16.4 Lipoxen may terminate this Agreement in accordance with clause 8.8 in
relation to the specific Product.

 

  16.5 Either party may terminate this Agreement in relation to a specific
Product if the relevant Product does not meet the relevant Success Criteria for
the Product.

 

  16.6 Either party may terminate this Agreement on a Product by Product basis
in accordance with clause 8.15.

 

24



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

17 Consequences of Termination

 

  17.1 Upon termination or expiry of this Agreement for any reason:

 

  17.1.1 Pharms shall provide to Lipoxen a detailed report setting out the
progress it has made with the Development Programme;

 

  17.1.2 Pharms shall provide to Lipoxen all data (including without limitation
clinical trials data), know-how and materials generated by Pharms in connection
with the Development Programme;

 

  17.1.3 to the extent that title has not previously passed to Lipoxen pursuant
to this Agreement, Pharms shall assign to Lipoxen all of the Arising IPR;

 

  17.1.4 at Lipoxen’s option Pharms shall return to Lipoxen or destroy all other
data, know-how and materials provided to Pharms by Lipoxen, or generated by
Pharms in connection with the Development Programme;

 

  17.1.5 any rights or remedies of any of the parties arising from any breach of
this Agreement shall continue to be enforceable;

 

  17.1.6 Pharms shall no longer be licensed to use or otherwise exploit in any
way, either directly or indirectly, the Lipoxen Technology, the Lipoxen Arising
IPR or the Joint Arising IPR in the Pharms Territory or the Joint Territory and
Pharms shall, and shall procure that its Appointed CRO shall, forthwith cease
all activities requiring a licence from Lipoxen;

 

  17.1.7 at the request of Lipoxen, Pharms shall assign to Lipoxen any one or
all of the CRO Agreements;

 

  17.1.8 the following clauses shall continue in full force and effect: 1, 2,
6.7, 8.9 to 8.11, 11, 14 (in so far as it relates to liability arising prior to
termination), 15.1 to 15.3, 17 and 18; and

 

  17.1.9 each party shall return to the other within a reasonable period of time
all Confidential Information and any copies thereof disclosed to it by the other
party.

 

  17.2 Upon expiry or termination of this Agreement in relation to a one or more
Products, the consequences set out in clause 17.1 shall apply but only in so far
as they relate to the relevant Product.

 

25



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

18 General

Amendment

 

  18.1 This Agreement, the Development Programme and the Timetable may only be
amended in writing signed by duly authorised representatives of the parties or
by the Development Committee as is expressly set out in this agreement.

Assignment and third party rights

 

  18.2 Other than as is expressly set out in this Agreement, none of the parties
shall assign, mortgage, charge or otherwise transfer any rights or obligations
under this Agreement without the prior written consent of the other Party.

 

  18.3 Any of the parties may assign all its rights and obligations under this
Agreement to any company to which it transfers all of its assets or business,
PROVIDED that the assignee undertakes to the other parties to be bound by and
perform the obligations of the assignor under this Agreement.

Waiver

 

  18.4 No failure or delay on the part of any party to exercise any right or
remedy under this Agreement shall be construed or operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy preclude the
further exercise of such right or remedy.

Invalid clause

 

  18.5 If any provision or part of this Agreement is held to be void or invalid,
amendments to this Agreement may be made by the addition or deletion of wording
as appropriate to remove the void or invalid part or provision but otherwise
retain the provision and the other provisions of this Agreement to the maximum
extent permissible under applicable law. The parties shall endeavour to agree
amendments to such void or invalid provisions in a reasonable manner so as to
achieve the original intention of the parties.

Change of Control

 

  18.6 Any substantial change in the management and control of either of the
parties and/or any merger of either of the parties with another entity shall not
result in termination of this Agreement and it shall be the responsibility of
the then existing management of the party to see that the continuity of this
Agreement is maintained in all respects and the agreement shall continue to be
in force.

 

26



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Formal licences

 

  18.7 The parties shall execute such formal licences, documents as may be
necessary or appropriate for registration of the rights granted under this
Agreement with Patent Offices and other relevant authorities. The parties shall
use reasonable endeavours to ensure that, to the extent permitted by relevant
authorities and unless required to submit this Agreement by any order of law,
this Agreement shall not form part of any public record.

Role of Parties

 

  18.8 The parties hereto expressly understand and agree that Lipoxen and Pharms
are independent contractors in the performance of each and every part of this
Agreement. Subject to the provisions of clause 8.3 relating to joint ownership
of the Joint Foreground, nothing contained herein shall be construed as creating
any agency, partnership or other form of joint enterprise between the parties.

Interpretation

 

  18.9 In this Agreement:

 

  18.9.1 the headings are used for convenience only and shall not affect its
interpretation;

 

  18.9.2 references to persons shall include incorporated and unincorporated
persons; references to the singular include the plural and vice versa; and
references to the masculine include the feminine;

 

  18.9.3 references to Parties or parties means Lipoxen, Pharms and FDS;

 

  18.9.4 references to clauses and Schedules mean clauses of, and schedules to,
this Agreement; and

 

  18.9.5 references to the grant of “exclusive” rights shall mean that the
person granting the rights shall neither grant the same rights (in the same
field and territory) to any other person, nor exercise those rights itself.

Notices

 

  18.10

Any notice to be given under this Agreement shall be in writing and shall be
sent by first class mail or air mail, or by fax (confirmed by first class mail
or air mail) to the address of the relevant party set out at the head of this
Agreement, or to the relevant fax number set out below, or such other address or
fax number as that party may from time to time notify to the other

 

27



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

  parties in accordance with this clause. The fax numbers of the parties are as
follows: Lipoxen +44 20 7389 5011; Pharms +7 812 329 8089.

 

  18.11 Notices sent as specified in clause 18.10 shall be deemed to have been
received three working days after the day of posting (in the case of inland
first class mail), or ten working days after the date of posting (in the case of
air mail), or on the next working day after transmission (in the case of fax
messages, but only if a transmission report is generated by the sender’s fax
machine recording a message from the recipient’s fax machine, confirming that
the fax was sent to the number indicated above and confirming that all pages
were successfully transmitted).

Law and Jurisdiction

 

  18.2 The validity, construction and performance of this Agreement shall be
governed by the laws of England and Wales and shall be subject to the exclusive
jurisdiction of the courts of England and Wales to which the parties hereby
irrevocably submit, except that a party may seek an interim injunction in any
court of competent jurisdiction.

Further action

 

  18.3 Each party agrees to execute, acknowledge and deliver such further
instruments, and do all further similar acts, as may be necessary or appropriate
to carry out the purposes and intent of this Agreement.

Announcements

 

  18.4 Neither party shall make any press or other public announcement
concerning any aspect of this Agreement, or make any use of the name of the
other party in connection with or in consequence of this Agreement, without the
prior written consent of the other party. The parties agree that any agreed
announcements will first be made in the name of Lipoxen.

Entire agreement

 

  18.15 This Agreement, including its Schedules, sets out the entire agreement
between the parties relating to its subject matter and supersedes all prior oral
or written agreements, arrangements or understandings between them relating to
such subject matter.

 

  18.16 The parties acknowledge that they are not relying on any representation,
agreement, term or condition which is not set out in this Agreement.

 

  18.17 Nothing in this Agreement shall exclude any of the parties’ liability
for fraudulent misrepresentation.

 

28



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Third parties

 

  18.18 With the exception of any rights expressly created in this Agreement in
favour of Affiliates of Lipoxen , this Agreement does not create any right
enforceable by any person who is not a party to it.

 

29



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

AGREED by the parties through their authorised signatories on the date written
above:

 

For and on behalf of

Lipoxen Technologies Limited

   

For and on behalf of

Pharmasynthez

 

   

 

Signed     Signed

 

   

 

Print name     Print name

 

   

 

Title     Title

Schedule 1

 

30



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Development Programme

Schedule 2

Components of the Products

Part 1 – [***] (Product A)

E.coli expressed human recombinant deoxyribonuclease-1 protein having following
amino acid structure:-

Part 2 – [***] (Product B)

[***]

 

[***]

 

31



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Part 3 – (Product C)

[***]

[***]

Part 4 – [***] (Product D)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Part 5 – [***] (Product E)

[***]

[***]



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Part 6 - [***] (Product F)

[***]

[***]

Schedule 3

ImuXen Patents

 

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

   

Inventors

 

1st Priority

Country

 

1st Priority

Appln No.

 

1st Priority

Date

  Gene Vaccine   Australia   Granted.   42154/97     15/09/1997       
26/04/2001      Gregoriadis, Gregory   GB   9619172.1     13/09/1996   
Gene Vaccine   Canada   Granted.   2271388     15/09/1997        06/11/2007     
  GB   9619172.1     13/09/1996    Gene Vaccine   China   Granted.   97199674.1
    15/09/1997        18/02/2004        GB   9619172.1     13/09/1996   
Gene Vaccine   France   Granted.   97940250.0     15/09/1997        04/12/2002
       GB   9619172.1     13/09/1996    Gene Vaccine   Ireland   Granted.  
97940250.0     15/09/1997        04/12/2002        GB   9619172.1     13/09/1996
   Gene Vaccine   Italy   Granted.   97940250.0     15/09/1997        04/12/2002
       GB   9619172.1     13/09/1996    Gene Vaccine   Belgium   Granted.  
97940250.0     15/09/1997        04/12/2002        GB   9619172.1     13/09/1996
   Gene Vaccine   United Kingdom   Granted.   97940250.0     15/09/1997       
04/12/2002        GB   9619172.1     13/09/1996    Gene Vaccine   Spain  
Granted.   97940250.0     15/09/1997        04/12/2002        GB   9619172.1    
13/09/1996    Gene Vaccine   Germany   Granted.   97940250.0     15/09/1997     
  04/12/2002        GB   9619172.1     13/09/1996    Gene Vaccine   Switzerland
  Granted.   97940250.0     15/09/1997        04/12/2002        GB   9619172.1  
  13/09/1996    Gene Vaccine   Japan   Filed.   1998-513398     15/09/1997     
    GB   9619172.1     13/09/1996    Gene Vaccine   Korea (Republic of)  
Granted.   99-7002103     15/09/1997        02/08/2005        GB   9619172.1    
13/09/1996    Gene Vaccine div   European Patent Office   Allowed   02016936.3  
  15/09/1997          GB   9619172.1     13/09/1996    Gene Vaccine Div.  
United States of America   Allowed   10/617734     15/09/1997          GB  
9619172.1     13/09/1996   

 

33



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

   

Inventors

 

1st Priority

Country

 

1st Priority

Appln No.

 

1st Priority

Date

  Taxol in DRV   Germany   Granted.   01948934.3     31/01/2001       
04/10/2006      Zadi, Brahim   EP   00300904.0     04/02/2000    Taxol in DRV  
United Kingdom   Granted.   01948934.3     31/01/2001        04/10/2006       
EP   00300904.0     04/02/2000    Taxol in DRV   France   Granted.   01948934.3
    31/01/2001        04/10/2006        EP   00300904.0     04/02/2000    Taxol
in DRV   Spain   Granted.   01948934.3     31/01/2001        04/10/2006       
EP   00300904.0     04/02/2000    Taxol in DRV   Italy   Granted.   01948934.3  
  31/01/2001        04/10/2006        EP   00300904.0     04/02/2000    Taxol in
DRV   Switzerland   Granted.   01948934.3     31/01/2001        04/10/2006     
  EP   00300904.0     04/02/2000    Taxol in DRV   Japan   Filed.   2001-556240
    31/01/2001          EP   00300904.0     04/02/2000    Taxol in DRV   United
States of America   Granted.   10/182921     31/01/2001        11/04/2006       
EP   00300904.0     04/02/2000   

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

   

Inventors

 

1st Priority
Country

 

1st Priority
Appln No.

 

1st Priority
Date

  Oral Delivery   Canada   Filed.   2386024     02/10/2000        Gregoriades,
G. and Perrie, Y.   EP   99307786.6     01/10/1999    Oral Delivery   China  
Granted.   00813476.6     02/10/2000        13/04/2005        EP   99307786.6  
  01/10/1999    Oral Delivery   Italy   Granted.   00964471.7     02/10/2000   
    14/12/2005        EP   99307786.6     01/10/1999    Oral Delivery   United
Kingdom   Granted.   00964471.7     02/10/2000        14/12/2005        EP  
99307786.6     01/10/1999    Oral Delivery   Germany   Granted.   00964471.7    
02/10/2000        14/12/2005        EP   99307786.6     01/10/1999    Oral
Delivery   France   Granted.   00964471.7     02/10/2000        14/12/2005     
  EP   99307786.6     01/10/1999    Oral Delivery   Spain   Granted.  
00964471.7     02/10/2000        14/12/2005        EP   99307786.6    
01/10/1999    Oral Delivery   Switzerland   Granted.   00964471.7     02/10/2000
       14/12/2005        EP   99307786.6     01/10/1999    Oral Delivery   Japan
  Filed.   2001-527772     02/10/2000          EP   99307786.6     01/10/1999   
Oral Delivery   Korea (Republic of)   Granted.   2002-7003922     02/10/2000   
    24/07/2007        EP   99307786.6     01/10/1999    Oral Delivery   United
States of America   Granted.   10/089312     02/10/2000        07/03/2006       
EP   99307786.6     01/10/1999   

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

   

Inventors

 

1st Priority
County

 

1st Priority
Appln No.

 

1st Priority
Date

  Capisomes   Switzerland   Granted.   00981480.7     12/12/2000       
01/09/2004      Gregoriadis, G   EP   99310032.0     13/12/1999    Capisomes  
United Kingdom   Granted.   00981480.7     12/12/2000        01/09/2004       
EP   99310032.0     13/12/1999    Capisomes   Belgium   Granted.   00981480.7  
  12/12/2000        01/09/2004        EP   99310032.0     13/12/1999   
Capisomes   Italy   Granted.   00981480.7     12/12/2000        01/09/2004     
  EP   99310032.0     13/12/1999    Capisomes   France   Granted.   00901480.7  
  12/12/2000        01/09/2004        EP   99310032.0     13/12/1999   
Capisomes   Germany   Granted.   00981480.7     12/12/2000        01/09/2004   
    EP   99310032.0     13/12/1999    Capisomes   United States of America  
Filed.   10/149670     12/12/2000          EP   99310032.0     13/12/1999   

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

   

Inventors

 

1st Priority
Country

 

1st Priority
Appln No.

 

1st Priority
Date

  Co-Delivery   China   Granted.   03815952.X     07/07/2003        03/10/2007
     Bacon. et. al.   EP   02254733.5     05/07/2002    Co-Delivery  
Switzerland   Granted.   03738331.2     07/07/2003        20/12/2006        EP  
02254733.5     05/07/2002    Co-Delivery   Italy   Granted.   03738331.2    
07/07/2003        20/12/2006        EP   02254733.5     05/07/2002   
Co-Delivery   Ireland   Granted.   03738331.2     07/07/2003        20/12/2006
       EP   02254733.5     05/07/2002    Co-Delivery   United Kingdom   Granted.
  03738331.2     07/07/2003        20/12/2006        EP   02254733.5    
05/07/2002    Co-Delivery   France   Granted.   03738331.2     07/07/2003       
20/12/2006        EP   02254733.5     05/07/2002    Co-Delivery   Spain  
Granted.   03738331.2     07/07/2003        20/12/2006        EP   02254733.5  
  05/07/2002    Co-Delivery   Germany   Granted.   03738331.2     07/07/2003   
    20/12/2006        EP   02254733.5     05/07/2002    Co-Delivery   Belgium  
Granted.   03738331.2     07/07/2003        20/12/2006        EP   02254733.5  
  05/07/2002    Co-Delivery   India   Filed.   376/DELNP/2005     07/07/2003   
      EP   02254733.5     05/07/2002    Co-Delivery   Japan   Filed.  
2004-518995     07/07/2003          EP   02254733.5     05/07/2002   
Co-Delivery   Russian Federation   Filed.   2004137791     07/07/2003         
EP   02254733.5     05/07/2002    Co-Delivery   United States of America  
Filed.   10/520169     07/07/2003          EP   02254733.5     05/07/2002   

 

34



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

 

Inventors

 

1st Priority

Country

 

1st Priority

Appln No.

 

1st Priority

Date

 

PS Vaccines

TT/DT C

  W.I.P.O.   Filed.   PCT/EP 06/66935     29/09/2006        Bacon, et al.   EP  
05256160.2     30/09/2005    Multivalent Vaccines   W.I.P.O.   Filed.   PCT/EP
06/66938     29/09/2006        Bacon, et al.   EP   05256160.2     30/09/2005   

 

35



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Schedule 4

Pharms Active Components

 

Product

 

Active

 

Pharms Active Component

[***]   [***]   [***] [***]   [***]   [***] [***]   [***]   [***] [***]   [***]
  [***] [***]   [***]   [***] [***]   [***]   [***]

 

36



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Schedule 5

Pharms Trials

 

Product

 

Active

 

Trial to be conducted

by Pharms in Pharms

Territory for Stage 2

Product A   [***]   Phase I-IIA Product B   [***]   Phase I-IIA Product C  
[***]   Phase I Product D   [***]   Phase I-IIA Product E   [***]   Phase I-IIA
Product F   [***]   Phase I-IIA

 

37



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Schedule 6

PolyXen Patents

 

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

   

Grant Date

   

Inventors

 

Patent No.

 

1st Priority

Date

  Polysaccharide B in DDS   Germany   Granted.   92911095.5     08/06/1992     
  16/08/2001      Gregoriadis, Gregory   EP0587639     06/06/1991   
Polysaccharide B in DDS   United Kingdom   Granted.   92911095.5     08/06/1992
       16/08/2001        EP0587639     06/06/1991    Polysaccharide B in DDS  
France   Granted.   92911095.5     08/06/1992        16/08/2001        EP0587639
    06/06/1991    Polysaccharide B in DDS   Italy   Granted.   92911095.5    
08/06/1992        16/08/2001        EP0587639     06/06/1991    Polysaccharide B
in DDS   Spain   Granted.   92911095.5     08/06/1992        16/08/2001       
EP0587639     06/06/1991    Polysaccharide B in DDS   USA   Granted.   08/431474
    01/05/1995        08/12/1998        5846951     06/06/1991    Polysaccharide
B in DDS   Japan   Granted.   510527/92     08/06/1992        22/04/2005       
3671054     06/06/1991    Polysaccharide B in DDS   Canada   Granted.   2109952
    08/06/1992        18/11/2003        2109952     06/06/1991    Polysaccharide
B in DDS  

Korea

(Republic of)

  Granted.   93-703716     08/06/1992        18/09/2002        354944    
06/06/1991    PSB in DDS Div   Japan   Granted.   2005-42054     08/06/1992     
  26/06/2009        4332507     06/06/1991   

Patent Name

 

Country Of Filing

 

Case Status

 

Application

 

Application

   

Grant Date

   

Inventors

 

Patent No.

 

1st Priority

  Polysialylation in SDS   Spain   Granted.   1931843.5     14/05/2001       
21/12/2005      Gregoriadis, Gregory   EP1335931     16/05/2000   
Polysialylation in SDS   Germany   Granted.   1931843.5     14/05/2001       
21/12/2005        EP1335931     16/05/2000    Polysialylation in SDS   France  
Granted.   1931843.5     14/05/2001        21/12/2005        EP1335931    
16/05/2000    Polysialylation in SDS   Switzerland   Granted.   1931843.5    
14/05/2001        21/12/2005        EP1335931     16/05/2000    Polysialylation
in SDS   Italy   Granted.   1931843.5     14/05/2001        21/12/2005       
EP1335931     16/05/2000    Polysialylation in SDS   United Kingdom   Granted.  
1931843.5     14/05/2001        21/12/2005        EP1335931     16/05/2000   
Polysialylation in SDS   Japan   Filed.   2001-585141     14/05/2001           
  16/05/2000    Polysialylation in SDS   USA   Granted.   10/276552    
14/05/2001        08/11/2005        6962972     16/05/2000   

Patent Name

 

Country Of Filing

 

Case Status

 

Application

 

Application

   

Grant Date

   

Inventors

 

Patent No.

 

1st Priority

  Monofunctional PSA   Eur. Patent Office   Filed.   4768074.9     12/08/2004   
    Jain, et al.       12/08/2003    Monofunctional PSA   India   Filed.  
985/DELNP/2006     12/08/2004              12/08/2003    Monofunctional PSA  
Japan   Filed.   2006-523058     12/08/2004              12/08/2003   
Monofunctional PSA  

Korea

(Republic of)

  Filed.   2006-7002900     12/08/2004              12/08/2003    Monofunctional
PSA   Russian Federation   Granted   2006107546     12/08/2004        10/09/2008
       2333223     12/08/2003    Monofunctional PSA   USA   Filed.   10/568043  
  12/08/2004              12/08/2003    Monofunctional PSA   Eur. Patent Office
  Filed.   47680749     12/08/2004            Maleimido-PSA   Switzerland  
Granted.   4768054.1     12/08/2004        03/10/2007      Hreczuk-Hirst et al.
  EP1654289     12/08/2003    Maleimido-PSA   Spain   Granted.   4768054.1    
12/08/2004        03/10/2007        EP1654289     12/08/2003    Maleimido-PSA  
France   Granted.   4768054.1     12/08/2004        03/10/2007        EP1654289
    12/08/2003    Maleimido-PSA   Italy   Granted.   4768054.1     12/08/2004   
    03/10/2007        EP1654289     12/08/2003    Maleimido-PSA   Germany  
Granted.   4768054.1     12/08/2004        03/10/2007        EP1654289    
12/08/2003    Maleimido-PSA   United Kingdom   Granted.   4768054.1    
12/08/2004        03/10/2007        EP1654289     12/08/2003    Maleimido-PSA  
India   Allowed   903/DELNP/2006     12/08/2004              12/08/2003   
Maleimido-PSA   Japan   Filed.   2006-523054     12/08/2004             
12/08/2003    Maleimido-PSA  

Korea

(Republic of)

  Filed.   2006-7002875     12/08/2004              12/08/2003    Maleimido-PSA
  Russian Federation   Filed.   2006107545     12/08/2004             
12/08/2003    Maleimido-PSA   USA   Filed.   10/568111     12/08/2004           
  12/08/2003    Maleimido-PSA Div   India   Filed.   812/DELNP/2009    
12/08/2009            NHS Functional PSA   China   Filed.   2.0068E+11    
16/02/2006        Jain et al.       23/02/2005    NHS Functional PSA   European
Patent Office   Filed.   6709777.4     16/02/2006              23/02/2005    NHS
Functional PSA   India   Filed.   6400/DELNP/2007     16/02/2006             
23/02/2005    NHS Functional PSA   Japan   Filed.   2007-555696     16/02/2006
             23/02/2005    NHS Functional PSA   United States of America  
Filed.   11/816823     16/02/2006              23/02/2005    NHS-Amino PSA
Reactions   China   Filed.   2.0058E+11     12/08/2005        Jain et al.      
12/08/2004    NHS-Amino PSA Reactions   European Patent Office   Filed.  
5794259.1     12/08/2005              12/08/2004    NHS-Amino PSA Reactions  
India   Filed.   1100/DELNP/2007     12/08/2005              12/08/2004   
NHS-Amino PSA Reactions   Japan   Filed.   2007-525356     12/08/2005           
  12/08/2004    NHS-Amino PSA Reactions   United States of America   Filed.  
11/660128     12/08/2005              12/08/2004    Fractionation   China  
Filed.   2.0058E+11     12/08/2005        Jain et al.       12/08/2004   
Fractionation   European Patent Office   Filed.   5794240.1     12/08/2005     
        12/08/2004    Fractionation   India   Filed.   1009/DELNP/2007    
12/08/2005              12/08/2004    Fractionation   Japan   Filed.  
2007-525353     12/08/2005              12/08/2004    Fractionation   United
States of America   Filed.   11/660133     12/08/2005              12/08/2004   

 

38



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Patent Name

 

Country Of Filing

 

Case Status

 

Application No.

 

Application Date

   

Grant Date

 

Inventors

 

1st Priority

 

1st Priority

 

1st Priority

  Fractionation   China   Filed.   2.0058E+11     12/08/2005        Jain et al.
  GB   PCT/GB 04/03511     12/08/2004    Fractionation   Eur. Patent Office  
Filed.   5794240.1     12/08/2005          GB   PCT/GB 04/03511     12/08/2004
   Fractionation   India   Filed.   1009/DELNP/2007     12/08/2005          GB  
PCT/GB 04/03511     12/08/2004    Fractionation   Japan   Filed.   2007-525353  
  12/08/2005          GB   PCT/GB 04/03511     12/08/2004    Fractionation   USA
  Filed.   11/660133     12/08/2005        Jain et al.   GB   PCT/GB 04/03511  
  12/08/2004    Endotoxin Removal   PCT   Filed.   PCT/GB/2008/050138    
28/02/2007        Jain et al.         28/02/2007   

 

Patent Name

 

Country Of Filing

 

Case Status

 

Application

No.

 

Application

Date

 

Grant Date

 

Inventors

 

1st Priority

Country

 

1st Priority

Appln No.

 

1st Priority
Date

  N-terminal polysialylation   W.I.P.O.   Filed.   PCT/GB 07/02839   25/07/2007
    Jain et al.   EP   06117830.7     25/07/2006    N-terminally-polysialylated
GCSF   W.I.P.O.   Filed.   PCT/GB 07/02816   25/07/2007     Jain et al.   EP  
06117830.7     25/07/2006    Polysialylation of EPO   W.I.P.O.   Filed.   PCT/GB
07/02841   25/07/2007     Jain et al.   EP   06117830.7     25/07/2006   
Polysialylated Insulin   W.I.P.O.   Filed.   PCT/GB 07/02821   25/07/2007    
Jain et al.   EP   06117830.7     25/07/2006   

Schedule 7

PSA

 

LOGO [g708796ext_39.jpg]

 



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Schedule 8

Target Date for Submission of CTA in Pharms Territory

 

PRODUCT

  

DATE FOR SUBMISSION OF

CLINICAL TRIALS APPLICATION IN

PHARMS TERRITORY

A

   [***]

B

   [***]

C

   [***]

D

   [***]

E

   [***]

F

   [***]

 

40



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Schedule 9

Members of the Programme Committee

PHARMS

To be elected prior to committee meetings

LIPOXEN

To be elected prior to committee meetings

 

41



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

Schedule 10

Revenue Sharing

 

1. For the purposes of this Schedule 10, the following words shall have the
following meaning:-

 

“Lipoxen Net Sales”    the amount received by Lipoxen, its Affiliates and or
Licensees from third parties in respect of supplies of Lipoxen Products in arms
length transactions (or the amount that would have been received if the
transactions had been at arms length) less the following items provided they are
shown in writing on the relevant invoice or in other documentary evidence: sales
taxes, costs of delivery, customary trade discounts actually granted, amounts
actually repaid or credited for defective or returned and, in the case of export
orders, any import duties or similar applicable governmental levies and any
government rebates charged on the purchase price of the Lipoxen Products; “Joint
Net Sales”    the amount received by Lipoxen and/or its Affiliates from third
parties in respect of supplies of Joint Products in arms length transactions (or
the amount that would have been received if the transactions had been at arms
length) less the following items provided they are shown in writing on the
relevant invoice or in other documentary evidence: sales taxes, costs of
delivery, customary trade discounts actually granted, amounts actually repaid or
credited for defective or returned and, in the case of export orders, any import
duties or similar applicable governmental levies and any government rebates
charged on the purchase price of the Joint Products;

 

42



--------------------------------------------------------------------------------

Final Version (11 November 2009)    Private and Confidential

 

“Joint Net Receipts”    all signing fees, milestones, royalties and other
licence fees (excluding research and development fees) received by Lipoxen
and/or its Affiliates from Licensees in relation to Joint Products, less any
less any Value Added Tax or other sales tax and any direct and/or third party
costs and/or expenses incurred by Lipoxen in procuring payment of such sums;
“Joint Product Revenue”    the Joint Net Sales and the Joint Net Receipts; and
“Pharms Net Sales”    the amount received by Pharms and/or its Affiliates from
third parties in respect of supplies of the Products in arms length transactions
(or the amount received if the transactions had been at arms length) less the
following items provided they are shown in writing on the relevant invoice or in
other documentary evidence: sales taxes, costs of delivery, customary trade
discounts actually granted, amounts actually repaid or credited for defective or
returned.

 

2. Pharms shall pay to Lipoxen a royalty of [***] of all Pharms Net Sales. The
royalty payable to Lipoxen pursuant to this paragraph shall become due 30
(thirty) days after the expiry of the Quarter in which the Products to which the
royalty relate were sold and/or supplied by Pharms.

 

3. Lipoxen shall pay to Pharms a royalty of [***] of all Lipoxen Net Sales. The
royalty payable to Pharms pursuant to this paragraph shall become due 30
(thirty) days after the expiry of the Quarter in which the Lipoxen Products to
which the royalty relate were sold and/or supplied by Lipoxen.

 

4. The parties agree that the Joint Product Revenue shall be shared equally by
the parties. Pharms’ half share of the Joint Product Revenue shall become due 30
(thirty) days after the expiry of the Quarter in which the relevant Joint
Product Revenue was received by Lipoxen.

 

5. Lipoxen shall be entitled to deduct from the sums due to Pharms under
paragraphs 3 and 4 above, any sums due and unpaid to Lipoxen pursuant to this
Agreement.

 

43